Citation Nr: 0321720	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  99-04 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1942 to October 
1945.  He died in September 1998.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
St. Louis, Missouri.

The Board remanded this claim in May 2000 for the purpose of 
development.  In the Remand, the Board instructed the RO to 
adjudicate a claim of entitlement to dependency and indemnity 
compensation (DIC) under 38 U.S.C. § 1318 that was pending 
but had not been considered by the RO before.  However, 
because service connection for the cause of the veteran's 
death is granted in this decision and the grant of the claim 
entitles the appellant to DIC, see 38 U.S.C.A. § 1310 (West 
2002), the issue of § 1318 DIC entitlement is now moot.

In March 2003, the Board sought the development of additional 
evidence pertinent to the claim, pursuant to the authority 
granted to it by 38 C.F.R. § 19.9(a)(2) (2002), a final rule 
that went into effect on February 22, 2002.


FINDINGS OF FACT

1.  The veteran died in September 1998.  His Certificate of 
Death names closed head injury as the immediate cause of his 
death and states no other causes.  The Certificate of Death 
indicates that the veteran sustained this injury as the 
result of an accidental fall.

2.  At the time of his death, the veteran had service 
connection for arthritis of the spine (rated as 20 percent 
disabling), arthritis of the shoulders (rated as 20 percent 
disabling), arthritis of the left knee (rated as 10 percent 
disabling), and bronchitis and history of chronic obstructive 
pulmonary disease (rated as 10 percent disabling).  The 
combined rating was 50 percent.

3.  The service-connected disabilities of the veteran 
substantially and materially contributed to his death.


CONCLUSION OF LAW

Disabilities that the veteran incurred in service were a 
contributing cause of his death.  38 U.S.C.A. §§ 1110, 1310 
(West 2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  Background

The veteran died in September 1998.  His Certificate of Death 
names "closed head injury" as the immediate cause of his 
death.  No other cause or causes of death are listed in the 
Certificate of Death.  The Certificate of Death indicates 
that the veteran sustained his head injury as the result of 
an accidental fall.

The veteran died in a private hospital after a stay of 
approximately one week.  The terminal medical records state 
that he developed an intracranial hemorrhage from a left 
frontal contusion sustained in the fall and fell into a 
stupor and coma.  This was the primary diagnosis stated in 
those records.  Secondary diagnoses stated in the terminal 
hospitalization records included chronic airway obstruction; 
thrombocytopenia, unspecified; contusions of the face, scalp, 
and neck; and senile dementia, uncomplicated.

The appellant contends that the service-connected 
disabilities of the veteran, particularly his "crippling 
arthritis," played a significant role in death because they 
caused him to fall and thereby to sustain the head injury 
that led to his death.  In her VA Form 9, Appeal to Board of 
Veterans Appeals, she relates that the veteran "was always 
falling because of his [service-connected] disabilities."  
The record, specifically, a private hospital summary dated in 
June 1993, reflects that the appellant is a nurse.

At the time of his death, the veteran had service connection 
for arthritis of the spine (rated as 20 percent disabling), 
arthritis of the shoulders (rated as 20 percent disabling), 
arthritis of the left knee (rated as 10 percent disabling), 
and bronchitis and history of chronic obstructive pulmonary 
disease (rated as 10 percent disabling).  The combined rating 
was 50 percent.  Service connection had been in effect for 
arthritis and bronchitis since 1945.

Medical records and statements of the veteran included in the 
claims file indicate that from a time several decades before 
his death, the veteran experienced difficulty walking and 
standing on account of both his service-connected arthritis 
and his service-connected pulmonary disabilities.  The report 
of a VA pulmonary examination performed in August 1967 
reveals that the veteran complained that he could hardly walk 
and could walk no more than several blocks at a time without 
becoming what the examiner termed "dyspneic."  A VA 
hospital summary dated in August 1972 states that the veteran 
was admitted for dizziness associated with nausea and 
vomiting.  Listed in the hospital summary are diagnoses of 
hypertension of undetermined origin, chronic arthritis, 
chronic bronchitis, and, as the primary diagnosis, "vertigo 
of undetermined origin."  

In a notice of disagreement filed in January 1987 in response 
to the denial of increased ratings for arthritis and for 
chronic bronchitis and chronic obstructive pulmonary disease 
and of service connection for a gastrointestinal ailment 
secondary to service-connected arthritis, the veteran 
described how difficult his left knee arthritis made it to 
walk.  He said:  "I have to make a [conscious] effort to 
raise my left foot as I walk, or I will drag my heel."  

The report of a VA examination performed in October 1993 in 
conjunction with claims that the veteran had filed for 
increased ratings of his arthritis and pulmonary disabilities 
contains a comment by the examiner that "the first thing 
that the wife [of the veteran] said when they came into the 
examination room is that the veteran has a tendency to 
fall."  The examiner observed:  "The veteran walks slowly, 
a little bit bent, like the normal slight flexion of the 
spine in old people and he needs the cane to balance himself 
because, like I said, he has a tendency to fall."  The 
examiner noted that he was not able to achieve altogether 
accurate measurements of the veteran's spinal range of motion 
"because I am so afraid that he might suddenly fall and have 
an accident."  The examiner reported that the veteran 
exhibited limited range of motion with some movements of the 
spine, good range of motion with other movements, and 
discomfort when bending over or trying to lie down, all while 
"[h]olding on the cane."

In a notice of disagreement filed in October 1994 in response 
to the denial of increased ratings of his arthritis and 
pulmonary disabilities, the veteran said that "at present I 
have a great deal of trouble breathing," "at present I'm 
not able to walk more than 50 to 75 feet at one time before I 
will have to come to a stop and catch my breath," and "I 
will become very lightheaded and dizzy when I do walk [and 
then] I will have to walk at a very slow pace."  

Other medical records show that the veteran contended with 
heart disease.  VA medical records dated in May-June 1993 
state that the veteran suffered "sudden cardiac death" in 
May 1993 (and was revived by electrical shocks administered 
by emergency medical personnel after his wife, while waiting 
for their arrival, performed cardiopulmonary resuscitation 
measures).  The discharge summary prepared at the VA medical 
facility to which he was taken states diagnoses of sudden 
cardiac death, severe triple vessel coronary artery disease, 
and mild chronic obstructive pulmonary disease.  The veteran 
was taken to a private hospital where, the discharge summary 
prepared there in June 1993 states, he was given a primary 
diagnosis of "ischemic heart disease" and underwent a 
coronary artery bypass graft.  Assessments performed at the 
hospital observed that the veteran had a history of an old 
inferior myocardial infarction and a history of chronic 
stable angina pectoris since 1975.  The discharge summary 
states that the veteran developed post-operative atrial 
fibrillation that was addressed with medication.  Secondary 
diagnoses stated in the discharge summary were sudden death 
due to ventricular fibrillation; status post old inferior 
myocardial infarction; chronic stable angina pectoris; 
systemic hypertension; chronic obstructive pulmonary disease; 
postoperative atrial fibrillation; and postoperative urinary 
retention.

A discharge summary prepared at a VA medical facility in 
January 1994 documents that the veteran was admitted, and 
observed, for several days, after experiencing increasing 
shortness of breath for several days.  The discharge summary 
states that this development began with severe substernal 
pain accompanied by shortness of breath.  The diagnoses 
stated in the discharge summary were congestive heart 
failure; unstable angina; coronary artery disease; and 
chronic obstructive pulmonary disease.

As instructed by the Board in its May 2000 Remand, the RO in 
January 2001 obtained a VA medical opinion concerning the 
role, if any, that the service-connected disabilities of the 
veteran had played in his death.  The opinion was rendered by 
a VA osteopathic physician, who stated that dementia most 
likely caused the veteran to fall and suffer the injury 
leading to his death.  The physician observed that dementia 
could have reduced the veteran's ability to ambulate, 
particularly when other disabilities and conditions were 
present.  The physician referred to the adverse 
cardiovascular history of the veteran and to his older age.  
However, in response to the Board's request in March 2003 for 
additional medical opinion, which the Board determined was 
needed to resolve the claim, the same VA physician reviewed 
the claims file again and in June 2003, prepared a supplement 
to his previous report.  In the June 2003 opinion, the 
physician concluded that both the service-connected pulmonary 
disability and the service-connected arthritis disabilities 
of the veteran "were at least as likely as not contributing 
factors in his death."  The physician noted that the 
service-connected disabilities of the veteran were 
"longstanding," that there was significant evidence that 
arthritis had detracted from his ability to walk and stand, 
and that breathing problems quite possibly had caused him to 
experience dizziness not otherwise explained.

ii.  Analysis

When a veteran dies from a service-connected disability, 
dependency and indemnity compensation shall be payable to his 
or her surviving spouse subject to other applicable statutory 
provisions.  38 U.S.C.A. § 1310. 

A claim for service connection for the cause of a veteran's 
death is a new claim regardless of the status of 
adjudications concerning service connection claims brought by 
the veteran during his lifetime.  See 38 C.F.R. § 20.1106 
(2002).  A claim of entitlement to service connection will be 
granted unless a preponderance of the evidence of record is 
against it.  38 U.S.C.A. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

A veteran's death will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (2002).  A 
service-connected disability is the principal cause of death 
when that disability, "singly or jointly with some other 
condition was the immediate or underlying cause of death or 
was etiologically related thereto."  38 C.F.R. § 3.312(b); 
Ashley v. Brown, 6 Vet. App. 52, 57 (1993).  A contributory 
cause of death is inherently one not related to the principal 
cause.  To be a contributory cause of death, the disability 
must have "contributed substantially or materially" to 
death, "combined to cause death," or "aided or lent 
assistance to the production of death."  38 C.F.R. 
§ 3.312(c).  When considering whether a condition was a 
contributory cause of death, "it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection."  Id.

The evidence brought to bear on this question must be such as 
is competent.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
When a proposition is medical in nature, such as medical 
etiology, diagnosis, or causation, then usually only evidence 
founded on medical expertise, as opposed to evidence 
consisting of lay opinion or assertions, will be considered 
competent to address it.  Voerth v. West, 13 Vet. App. 117, 
120 (1999).  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).   
However, lay evidence is competent to establish a proposition 
that is factual in nature, and a layperson is considered 
competent to supply evidence that is merely descriptive of 
his own or another's symptoms.  Id.  

The supplemental opinion rendered by the VA physician in June 
2003 confirms that it is as likely as not that the service-
connected arthritis and pulmonary disabilities of the veteran 
aided or lent assistance to the production of death by 
helping to cause him to fall.  38 C.F.R. § 3.312(c).  The 
June 2003 medical opinion confirms the thesis of the 
appellant, who appears to be a nurse and therefore competent 
to render an opinion about which of his infirmities caused 
the veteran to fall.  The conclusion reached by the VA 
physician and urged by the appellant is consistent with the 
specific accounts of problems and symptoms that were given by 
the veteran over many years before his death.  This, too, is 
competent evidence, and it must be considered.

Therefore, the Board finds that a preponderance of the 
competent evidence of record weighs in favor of the claim.  
Accordingly, service connection for the cause of the 
veteran's death will be granted.

Because the claim is granted, whether to remand it for 
compliance with the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002), (the VCAA) 
is not an issue.  That statute applies when evidence needed 
to resolve a claim for VA benefits remains to be developed 
and notice concerning such evidence must be supplied to the 
claimant.  Here, because the claim is granted, it is not 
necessary for the Board to determine whether the appellant 
has been accorded all of the assistance and due process 
protections in prosecuting the claim that are afforded by 
this new law.


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is granted.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

